Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 9, 11, 17, and 19 are pending.  Claims 1, 9, and 17 are independent and are amended for substance.  Remaining dependent Claims are also amended.  Claims 2, 4-8, 10, 12-16, 18, and 20 are canceled.
This Application was published as U.S. 20180349327.
Priority: June 2017.
Claims 9 and 11 refer to various “modules” that are specifically defined as “software modules” and are not interpreted under 35 U.S.C. 112(f).
Please note and address the Objections to the Specification and Claims.
Claims are objected to and are not rejected by prior art.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
Amendments
	Applicant has amended Claim 1 to include the limitations of canceled Claim 2 and also to add the following limitation:
wherein acquiring the corpus of test pairs to be trained comprises: 
receiving N inputs in succession from a user within a preset time, wherein the N inputs comprise speech or text, and N>2: and
determining identification results of an Nth input and an (N—1)th input of the N inputs as a first text pair of the corpus of text pairs, wherein the (N—1)th input is the erroneous text and the Nth input is the accurate text corresponding to the erroneous text.

	Support may be found in Figure 3 and [0085]-[0092] of the Published Application.

    PNG
    media_image1.png
    214
    438
    media_image1.png
    Greyscale

Two methods I and II are described for step 301 of “acquiring a corpus of text pairs” for training the RNN.
Claim 1 as amended provides:
1. A text error correction method based on a recurrent neural network of artificial intelligence, comprising: 
acquiring text data to be error-corrected by: 
determining, using a language model, that a language model score corresponding to the input text data is less than a preset value; and
determining, using a preset classification model, that the input text data is the text data to be error-corrected; and
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data, 
wherein the trained recurrent neural network model comprises 

an output layer having an output vector {o1, o2 ... on}, and 
a hidden layer having a node of ht=f(Uxt+Wht-1), where 
t is a positive integer, 
U represents a parameter weight matrix for connecting the input layer to hidden layer, 
W represents a parameter weight matrix for connecting a node of the hidden layer to another, and
f represents a nonlinear activation function;
wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; and
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model;
wherein acquiring the corpus of test pairs to be trained comprises: 
receiving N inputs in succession from a user within a preset time, wherein the N inputs comprise speech or text, and N>2; and
determining identification results of an Nth input and an (N-1)th input of the N inputs as a first text pair of the corpus of text pairs, 
wherein the (N-1)th input is the erroneous text and the Nth input is the accurate text corresponding to the erroneous text.

	The other independent Claims 9 and 17 are similarly amended.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Instant Application refers to “hidden layer” as “hiding layer.”  Applicant has correctly amended the Claims to refer to the “hidden layer.”  As a result, the Specification needs to be amended as well to provide antecedence for the Claim terms and also to use the correct terminology.
In the Specification change “hiding layer” to “hidden layer.”
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
The parameter ht-1 is not defined in the Claims.
Suggestion: add “wherein ht and ht-1 are each a state of a hidden layer node in a tth step and a (t-1)th step, respectively.”
Appropriate correction is required.
Allowable Subject Matter
Subject to addressing the Objections to the Claims and the Specification above, the pending Claims 1, 3, 9, 11, 17, and 19 are allowable
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the added wherein clause “wherein acquiring the corpus of test pairs to be trained comprises …” when considered in the context of the remainder of the limitations of the Claim was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note the following.
Note that Na (U.S. 2017/0139905), which was used during the prosecution, teaches collecting an original text and an original text containing an error in addition to the translation of the original text as training material.  Abstract and Figure 5.  However, Na does not teach the particular method of obtaining in succession the text and the erroneous version of the text from the user in a predetermined duration of time.
Lee (U.S. 2014/0163975) generates a parallel corpus based on speech recognition results and error correction on the speech recognition results from which a speech recognition model is generated.  See Figures 1, 2, and 8.  It does not teach the its “error correction unit 30” operates by obtaining speech or text input of the user in succession within a preset duration of time.
Basson (U.S. 2009/0192798) generates two machine translation results using two different MTs (see Figures 2 and 5) and as a result of the comparison of the two outputs a “learning system 212” can be trained.
Zheng (U.S. 2013/0013311) teaches a system where an input and a corrected input are used to adjust/adapt a language model.  Abstract and Figure 2.
Al-Jefri (U.S. 9,037,967) teaches that for training a language model for spell checking, a number of errors are introduced as shown by the error generating algorithm of Figure 7 in order to obtain a confusion set to train the model that corrects the errors.

Note the application of Lee (U.S. 2014/0163975), Na (U.S. 2017/0139905), and Chang (U.S. 2018/0267956) to amended Claim 1.
Regarding Claim 1, Lee teaches:
1. A text error correction method based on a recurrent neural network of artificial intelligence, comprising: 
acquiring text data to be error-corrected; and [Lee, Figures 1 and 2.  The “text data” of the Claim is obtained from “speech recognition unit 20” which includes errors.]
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data, [Lee, Figures 1 and 2.  The text output from the “speech recognition unit 20” is provided to the “error correction unit 30” which uses a trained language model to correct the speech recognition result.  See Figure 9, “model generation unit 35” which is included in the “error detection unit 30.”  “1 …  generating a speech recognition model based on the parallel corpus; and correcting an erroneous speech recognition result based on the speech recognition model and the language model.”  “[0037] FIG. 1 is a block diagram illustrating a speech recognition apparatus. With reference to FIG. 1, the speech recognition apparatus may include a speech recognition unit 20, an error correction unit 30, and a speech recognition application unit 40. The speech recognition unit 20 may receive the speech signal 10, recognize the speech signal 10, and generate a speech recognition result (text). The error correction unit 30 may analyze whether the speech recognition result includes an error and correct the error if included. The error correction unit 30 may have the same configuration as a speech recognition error correction apparatus 30 illustrated in FIGS. 8 and 9.”]
wherein the trained recurrent neural network model comprises 
an input layer having an input vector {x1, x2 ... xn}, 
an output layer having an output vector {o1, o2 ... on}, and 
a hidden layer having a node of ht=f(Uxt+Wht-1), where 
t is a positive integer, 
U represents a parameter weight matrix for connecting the input layer to hidden layer, 
W represents a parameter weight matrix for connecting a node of the hidden layer to another, and
f represents a nonlinear activation function;
wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; and [Lee, in [0046] shows Table 1 which is a parallel corpus of pairs of (Error, Correct) which include the erroneous sentence followed by the correct version of the same sentence.  “[0047] Table 1 is an existing parallel corpus including a correct answer corpus and a speech recognition result. Here, "an apple deliciously ate", "an apple is reduce", and "a poison was put of an apple" on the left column refer to speech recognition results, and "an apple was deliciously eaten", "an apple is red", "a poison was put into an apple" in the right column refer to correct answer corpuses.”]
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model; [Lee trains a language model for detecting of erroneous sentences/text by using the parallel corpus shown in [0044].  “[0042] For example, if the speech recognition result is "an apple deliciously ate", the speech recognition error correction apparatus may calculate a likelihood of generating "an apple deliciously" and "deliciously ate" by the bigram, and a likelihood of generating "apple deliciously ate" by the Ingram. At this point, because the language model is learned through the correct answer corpus, the bigram "an apple deliciously" has a low likelihood of being generated, and therefore the speech recognition error correction apparatus may determine "an apple deliciously" as a syntax with a high likelihood of error. As a result, the speech recognition error correction apparatus may determine "an apple deliciously ate" as a syntax with a high likelihood of error.”  “[0087] The processing unit 31 may determine a likelihood that a speech recognition result is erroneous based on step 100 described above. Specifically, the processing unit 31 may determine likelihood of error using the language model learned through the high-capacity domain corpus and the correct answer corpus relating to the speech recognition result. Here, the N-gram may be used as the language model, and specifically, the bigram or the trigram may be used.”]
wherein acquiring the corpus of test pairs to be trained comprises: 
receiving N inputs in succession from a user within a preset time, wherein the N inputs comprise speech or text, and N>2: and
determining identification results of an Nth input and an (N-1)th input of the N inputs as a first text pair of the corpus of text pairs, wherein the (N-1)th input is the erroneous text and the Nth input is the accurate text corresponding to the erroneous text.

Lee teaches correcting an input text (speech recognition result) via a language model that is trained on a parallel corpus (pairs of sentences) of erroneous and correct sentences.
Lee does not teach the use of neural networks or that the trained/learned model is a neural network based model.
Na teaches:
acquiring text data to be error-corrected; and [Na, Figure 2, “incorrect original text” such as “The queen is protected by tonight” is input to the “first neural network.”]
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data, [Na, Figure 2, the “third neural network” performs error correction and corrects the text to “the queen is protected by two knights.”]

    PNG
    media_image2.png
    280
    792
    media_image2.png
    Greyscale

wherein the trained recurrent neural network model comprises 
an input layer having an input vector {x1, x2 ... xn}, 
an output layer having an output vector {o1, o2 ... on}, and 
a hidden layer having a node of ht=f(Uxt+Wht-1), where 
t is a positive integer, 
U represents a parameter weight matrix for connecting the input layer to hidden layer, 
W represents a parameter weight matrix for connecting a node of the hidden layer to another, and
f represents a nonlinear activation function;
wherein before performing error correction on the text data to be error-corrected, the method further comprises: 
acquiring a corpus of text pairs to be trained, each of the text pairs comprising an erroneous text and an accurate text corresponding to the erroneous text; [Na, Figure 1, the “learning data collector 110” includes pairs of incorrect and correct sentences.  “[0052] The learning data collector 110 is a structural device, controller, or processor configured to collect an original text, an incorrect original text, and a translation of the original text as learning data. In an example, the incorrect original text refers to an original text containing an error.”  “[0053] The collected learning data is a bilingual corpus formed of a pair of the original text and the translation of the original text, and a monolingual corpus formed of a pair of the incorrect original text and the original text.”]
training a preset recurrent neural network model by using the corpus of the text pairs so as to determine the trained recurrent neural network model; [Na, Figure 1, “model generator 120.”  “[0056] The model generator 120 is a processor or a controller configured to generate a translation model by training, teaching, using, or enabling a neural network to learn the collected learning data.”]

    PNG
    media_image3.png
    236
    515
    media_image3.png
    Greyscale

…
Lee and Na pertain to correction of error in text and it would have been obvious to modify the system of Lee which doesn’t mention the use of neural network models with the system of Na to use the neural network models of Na for error correction as a more recent method of modeling.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
While Na teaches the use of DNNs and RNN and LSTM are the types of DNN routinely uses in natural language processing, Na does not expressly mention RNNs or LSTM.
Chang teaches: 
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data. [Chang, Figures 1 and 3, “language model generation 114” and “training 308.”  Chang teaches the training and generation of a “language model 116” which is trained by use of an RNN.  This language model is trained to determine whether a particular sequence of text segments provided to it is provided in the correct reading-order sequence or not which is a type of error detection and correction.  See Abstract and see:  “[0038] In an alternative embodiment, language generation module 114 and more specifically, step 308, employs a Recurrent Neural Network ( RNN), and in particular, a particular kind of RNN known as a Long Short Term Memory ( LSTM) network, which is capable of learning long-term dependencies. Since LSTM models are capable of learning longer term dependencies, this embodiment takes whole sentence sequences into account rather than just two words as in case of the 3-gram model. A RNN accepts an input vector and provides an output vector that is a function of, in other words that it is influenced by, the history of the input vectors provided. Since RNNs do not make a simplifying Markov assumption, they consider long term dependencies when modelling natural language. They also allow operation over sequence of vectors and have greater representational power. RNN's operate by employing a sigmoid function, i.e. a bounded differentiable real function that is defined for all real input values and has a positive derivative at each point. By taking derivatives over multiple steps, RNN's exhibit what is commonly known as a vanishing gradient problem. In other words, the effect of earlier values can become negligible. An LSTM network addresses the vanishing gradient problem by permitting propagation of selected values to enable learning of longer term dependencies. Aspects of LSTM models are described by Sepp Hochreiter, and Jurgen Schmidhuber in Journal Neural Computation: Volume 9 Issue 8, Nov. 15, 1997 Pages 1735-1780.”  See also [0039] to [0042] regarding the operation of LSTMs.]
wherein the trained recurrent neural network model comprises 
an input layer having an input vector {x1, x2 ... xn}, 
an output layer having an output vector {o1, o2 ... on}, and 
a hidden layer having a node of ht=f(Uxt+Wht-1), where 
t is a positive integer, 
U represents a parameter weight matrix for connecting the input layer to hidden layer, 
W represents a parameter weight matrix for connecting a node of the hidden layer to another, and
f represents a nonlinear activation function.

Lee and Na and Chang pertain to correction of error in text and it would have been obvious to modify the system of combination which doesn’t mention the use of RNN models with the system of Chang to use the recurrent neural network models of Chang for error correction for the benefits counted for RNNs and their particular type, i.e. LSTM, in natural language processing.  See [0038] to [0042[ of Chang for benefits of LSTM which is a type of RNN.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Deoras teaches:
acquiring text data to be error-corrected; and [Deoras assigns semantic labels to words in a sequence of words/sentences.  Example input text is shown in Figure 2 as “I want to fly to Boston tomorrow.”  See Abstract, Figure 1 “labeler component 124.”  See also Figure 3 showing the words as input and the labels/slot-tags as output.  Figure 4 showing the input sentence “Show flights from Boston to New York today” and the semantically labeled words of the sentence.  Deoras is directed to labeling of words and not to error correction per se.  On the other hand, “Error correction” is very undefined: what type of text? What type of error?  Spelling error? Semantic error? Labeling error?]
performing error correction on the text data to be error-corrected by using a trained recurrent neural network model so as to generate error-corrected text data, [Deoras, Figure 1 “Recurrent Neural Network 128.”  Figures 6 and 7.  See [0032].]
wherein the trained recurrent neural network model comprises [Deoras, “[0004] … In an exemplary embodiment, such features can be provided as input to at least one of a deep neural network (DNN) (also referred to as a deep belief network (DBN) or a recurrent neural network (RNN)), which are trained to assign semantic labels to respective words in the received sequence of words….”   “[0007] Also described herein are various technologies pertaining to training a DNN, an RNN, and/or a ST-DNN….”]
an input layer having an input vector {x1, x2 ... xn}, [Deoras, Figures 6 and 7, word input layer 602 consists of the vector w(t) including … wt-1, wt, wt+1 … and teach the input vector of the Claim. “[0052] As indicated above, the labeler component 124 may, in addition to including the DNN 126 or as an alternative to including the DNN 126, include the RNN 128. An exemplary architecture of the RNN 128 is shown in FIG. 6. In the architecture set forth in FIG. 6, the RNN 128 is shown as being "unrolled" across time to cover three consecutive word inputs. The RNN 128 comprises an input layer 602 at the "bottom" of the RNN 128, a hidden layer 604 in the middle with recurrent connections (shown as dashed lines), and an output layer 606 at the top of the RNN 128. Each layer represents a respective set of nodes, and the layers are connected with weights denoted by the matrices U, W, and V. The input layer (vector) w(t) represents an input word at time t encoded using 1-of-N coding, and the output layer y(t) produces a probability distribution over labels that are assignable to the input word. The hidden layer 604 s(t) maintains a representation of the word sequence history. The input vector w(t) has a dimensionality equal to the vocabulary size, and the output vector y(t) has a dimensionality equal to the number of possible labels….”  Figure 7, 702.]
an output layer having an output vector {o1, o2 ... on}, and [Deoras, Figure 6, “Hidden Layer 604.”  “output layer y(t)” teaches the output vector. See [0052].  Figure 7, 706.]
a hidden layer having a node of ht=f(Uxt+Wht-1), [Deoras, Figure 6, “semantic label output 606.”  Hidden layer s(t).  ”[0052] … The hidden layer 604 s(t) maintains a representation of the word sequence history….”  Figure 7, 704.  [0057]:  s(t)=f(Ux(t)+Ws(t-1)+Ff(t)).  Hidden layer s(t) teaches the “hidden layer ht” of the Claim.  Hidden layer s(t) is a function f of Ux(t) which teaches Uxt of the Claim and Ws(t-1) which teaches Wht-1 of the Claim. ]
where 
t is a positive integer, [Deoras, Figures 6 and 7.  “t” as shown and defined in these drawings teaches steps of “time” steps which would be a positive integer.  “[0007] … Further, with respect to training RNNs, an RNN can be fed with a concatenation of a threshold number of previous steps in time (vectors) in addition to the use of token context windows. This provides a mechanism to obtain a most accurate number of time steps to consider for a particular task….”]
U represents a parameter weight matrix for connecting the input layer to hidden layer, [Deoras, “[0052] … the layers are connected with weights denoted by the matrices U, W, …”  Matrix U is multiplied by the input x(t) and thus connects the hidden layer s(t)/ht with the input x(t)/x(t).]
W represents a parameter weight matrix for connecting a node of the hidden layer to another, and  [Deoras, “[0052] … the layers are connected with weights denoted by the matrices U, W, …”  Matrix W is multiplied by the hidden layer s(t-1)/ht-1 and thus connects a past stage of the hidden layer s(t-1)/ht-1 with itself at the present s(t)/ht.]
f represents a nonlinear activation function. [Deoras,  in the context of the equation (2) above, f(z) is defined with equation (4) in [0052] of Deoras which is the equation for the sigmoid function which is a “nonlinear activation function.”  f is first defined with respect to the DNN of Figure 5: “[0042] … The nodes 518-524 are generally representative of nonlinear activation functions (e.g., sigmoid functions)….”  Again mentioned as the “sigmoid function” with respect to Figure 9 at [0061] with the same equation (4) of [0052].]
Lee/Na/Chang and Deoras pertain to correction of error in text or natural language processing and it would have been obvious to bring in the standard and well-know operation of RNN from Deoras to the system of combination.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659